DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication

	The email address and telephone number associated with application (Customer # 15087) are noted as angelica@angelicafwhite.com and (508) 517-1543 respectively.

Response to Amendment

The Amendment filed 6MAR2021 has been entered. Claims 24 - 34 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 6MAR2021 have been fully considered but they are not persuasive:
of the claims that patentably distinguishes the invention and overcomes each rejection(s) made by the examiner.  Additionally, all claim language must find support in the original disclosure as filed. See 35 U.S.C. §§ 101, 112, 102, 103, 132(a).

Argument 1: Objections to Obviousness of Combined Teachings of KIM, SMITH and LEBEDEV Prior Arts: “The examiner failed to use what is in fact being claimed by cited prior arts to assert obviousness, instead deriving his conclusion using prior arts applications content that is not supported by its claims. It has become strategy for patent applications to add extensive language to specifications beyond what is actually being claimed, so that if competitors failed to attain their patents these patents can add new claims to their patents without adding new matter. This should be illegal … Therefore, any content from prior arts that are not supported by its claims and used to reject this invention is done unfairly to obscure the patentability of this invention. … Detrimental and unfair was the use of prior art’s Specification content that is not within the scope of its claims to justify the rejection of this invention’s claims as obvious.”
Response 1: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
As to using prior arts applications content that is not supported by its claims, the Office Action (OA) / Rejections are not directed by the whims of the Examiner but by Title 35 of the United States Code (USC) as enacted by Congress. As stated in the introduction to the 35 U.S.C. 103 Rejection (also see e.g., MPEP “35 U.S.C. 103  Conditions for patentability; non-obvious subject matter”):
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As to USC, see e.g.:
https://uscode.house.gov/detailed_guide.xhtml;jsessionid=344AA2C6B2FC769BA94C5C4CB8FD1767 
https://www.govinfo.gov/app/collection/uscode#:~:text=The%20United%20States%20Code%20is,was%20first%20published%20in%201926.

Argument 2: Use of Concealed Code Such as NFC Tags: “The applicant makes the argument that, in the likeness of LEBEDEV’s tag image (102) which supports the encoding of unique identification using two-dimensional code and NFC tags, this patent application claim that concealed code can be implemented using NFC tags, which was represented in figure 2 of this patent application and its likeness to is LEBEDEV 120 figure, and is supported by this application original claim 4 stating “the product provider artifact comprises a memory for storing a unique identification for creating or retrieving digital content” 
Response 2: As stated in e.g., MPEP 608 DISCLOSURE:
To obtain a valid patent, a patent application as filed must contain a full and clear disclosure of the invention in the manner prescribed by 35 U.S.C. 112(a). The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. All amendments and claims must find descriptive basis in the original disclosure. No new matter may be introduced into an application after its filing date. Applicant may rely for disclosure upon the specification with original claims and drawings, as filed. See also 37 CFR 1.121(f)  and MPEP § 608.04.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


That is, as to amendments, Applicant may rely ONLY on the specification, original claims, and drawings of the originally disclosed present Application. The originally disclosed present Abstract/Specification (10NOV2014) recites (in part):
A method and apparatus for delivering digital content via mobile devices and mobile networks, is disclosed. In an embodiment, a product provider is provided with artefact identification, such as QRcode, known as SLCode, which holds a unique key for digital content storage and retrieval.

artefact [sic] identification would be equated to – or to include - (undisclosed and undefined) “NFC tags.”

Argument 3: Use of Direct Showing: “The applicant changed her claims to use “direct showing” instead of “direct playing” which is supported by drawing without introducing new matter. How the direct streaming is done is not essential to describe what is being claimed, that upon the scanning of a unique identification the respective digital content is retrieved from the cloud and shown on the mobile device.”
Response 3: As to the use of “direct,” the Applicant is referred to numerous previous OAs all addressing the use of the term “direct” (see previous OAs addressing the new matter, including: OAs 20OCT2016, 14JUN2017, 29AUG2018, 10JUL2019, 6MAY2020) including 35 U.S.C § 112 Rejections, Examiner’s Notes, and Responses to Applicant Arguments. 

Argument 4: Specification Objections 35 U.S.C 132(a) – REMARKS: “The applicant requests reconsideration and provides amendments against Specification of Record in the attached Specification Annotated Sheet and Specification Replacement Sheet.” 
Response 4: the Examiner notes that amendment to the present Specification/Abstract is Objected to due to the introduction of new matter (see previous OAs addressing the new matter, including: 14JUN2017, 10JUL2019, 6MAY2020).

Argument 5: Claims Rejection under 35 U.S.C § 113 [sic] - ARGUMENTS/REMARKS Claim 24: “KIM discloses a technique for receiving contents using a mobile terminal provided with a digital camera. The examiner citation of “immediately received contents” is not found on ABSTRACT for KIM’s invention and mainly not supported by its claims. In fact KIM’s abstract, figure 8 and claims support that there is not a direct streaming of content upon the scanning of the code. … KIM’s invention was created prior to the invention of smartphones, so KIM mobile device as in the pictures of his patent demonstrates a mobile device in the likeness of a blackberry, which was unable to stream video content, instead simply showing GIF images. … Content available on KIM’s specifications that exceeds what is actually claimed and supported by his patent figures should not be used to invalidate the claims of this invention. Patent law determines that it is an invention’s claims only that defines in technical terms the extent and the scope of the protection conferred by a patent. … KIM’s invention does not claim the direct streaming and recording of digital content from a product artifact. … KIM’s invention was prior to the iPhone launching …” 
Response 5: as to “patent law” see Response 1 above. As to “direct showing” see Response 3 above. As to KIM’s explicit recitation, ¶ 0012 clearly recites:
“… a user can immediately receive contents of a desired medium using the user's mobile terminal whenever and wherever.”  

It is unclear how reference to BLACKBERRY is relevant to the Rejection or how a PHOSITA’s common understanding of the cited art might be influenced by industry usage related to BLACKBERRY.

Argument 6: Claims Rejection under 35 U.S.C § 113 [sic] - ARGUMENTS/REMARKS Claim 24: “The applicant respectfully disagree that SMITH teaches “a method for facilitating content creation... using a product provider artifact carrying a unique identification”. … A today’s use of this invention is the LINKEDIN function for quickly adding another profile to a user’s network. … The applicant respectfully disagrees that, the likeness to the Linkedln function for adding a user profile to another user network, through the scanning a QRCode on the mobile device screen with user pertaining information (2012), COMBINED with an old method (2007) used by now defuncted [sic] BLOCKBUSTER for allowing users to have a quick preview of a DVD content using a mobile terminal, makes obvious what is just recently being implemented and adopted in the market place and taught in this invention, which is the direct streaming of content and personalized prescription instructions in video from medication packages or labels using a unique identifier. It would be more obvious to assert that the iPhone was an obvious invention compared to its antecessor [sic], the blackberry mobile phone. To further support my arguments, I am sharing the link to videos demonstrating BLOCKBUSTER use of KIM’s invention.”
Response 6: the Examiner finds no LINKEDIN or BLOCKBUSTER related prior art, or rejections citing LINKEDIN or BLOCKBUSTER made in any OA (in fact no occurrence or recitation of either terms “LINKEDIN” or “BLOCKBUSTER” can be found in any previously cited art). It is therefore unclear how argument to LINKEDIN or BLOCKBUSTER is relevant to the Rejection or how a PHOSITA’s common understanding of the cited art might be influenced by industry usage related to 

Argument 7: Claims Rejection under 35 U.S.C § 113 [sic] - ARGUMENTS/REMARKS Claim 25: “The combination of KIM and SMITH claims don’t tech [sic] what is being claimed in this invention. LEBEDEY claims “A system for dynamically linking tags with virtual repository of a registered. … LEBEDEV does teaches that “concealed” code implies the use of some Radio Frequency, short wave technology such as RFID and NFC, which supports applicant’s previous arguments for her application specification amend to state “concealed such as NFC” to add clarity.”
Response 7: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to new matter NFC, see Response 2 above.

Argument 8: Claims Rejection under 35 U.S.C § 113 [sic] - ARGUMENTS/REMARKS Claim 28: “KIM discloses a technique for receiving contents using a mobile terminal provided with a digital camera. The examiner citation of “immediately received contents” is not found in KIM’s ABSTRACT nor is supported by its claims. … Applicant strongly objects how examiner is interpreting the use of language “immediately” included in [0012] of KIM’s invention specification, mainly when it is not supported by figure 8 above and claim 11 … Content available on invention’s specifications that exceeds what is truly claimed and supported by KIM’s disclosed images should not be used to invalidate the claims of this inventions. Patent law determines that it is an invention’s claims only that defines, in technical terms, the extent and the scope of the protection conferred to a patent. … KIM’s invention was prior to iPhone launching, and the recording and uploading of video from the smart phones was slow and expensive to the users. … The inventor read all the quotes from KIM invention’s specification and objects those that exceed the scope of KIM’s claims. Patent specification should only be used for clarifying claims in the invention, and not for adding scope to its claims. The applicant makes a recommendation to the USPTO to prohibit patent applications for retaining specification language that extrapolates the scope of what is being claimed once the rights to patenting is granted.”
Response 8: As to KIM’s recitation of “immediately received contents,” see Response 4 above.
As to a PHOSITA’s understanding of the term “immediately,” the Examiner again directs the Applicant to MPEP 2111 CLAIM INTERPRETATION; BROADEST REASONABLE INTERPRETATION (BRI).
As to Patent Law, see Response 1 above.
As to determining prior art see e.g., MPEP 2120 REJECTION ON PRIOR ART. 

Argument 9: Claims Rejection under 35 U.S.C § 113 [sic] - ARGUMENTS/REMARKS Claim 29: “a user profile. The applicant respectfully objects the grounds for this claim rejection based on combined prior arts teachings.
“The method in accordance with claim 28, wherein the at least one mobile device processor is configured for reading visible unique identification such as in QR Code and concealed unique identification such as in NFC tags on a product provider artifact.”


Response 9: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., NFC tags) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner additionally notes that the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See new 35 U.S.C § 112 Rejection (below).

Argument 10: Claims Rejection under 35 U.S.C § 113 [sic] - ARGUMENTS/REMARKS Claim 31: “KIM Fig 2 describes a client-server architecture. It would never carry many of today’s innovations relying on the power of cloud systems. It is aggrandizement to say KIM’s invention architecture is in the likeness of ‘a cloud digital content management system” … The main concept supporting the uniqueness of cloud architecture is virtualization, which allow for on demand scaling and pricing of computer infrastructure. The applicant respectfully objects the grounds for this claim rejection.
Response 10: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., explicit features of “cloud system” or “cloud digital management system” as recited in any of the original present disclosure’s four citations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 11: Claims Rejection under 35 U.S.C § 113 [sic] - ARGUMENTS/REMARKS Claim 33: “Technology advancement continues to open new grounds for innovation where previously were not possible. I respectfully disagree with Examiner that this patent invention would be obvious to one of ordinary skill in the art before the effective filing date of this invention by combining the prior arts of KIM, SMITH or LEBEDEV. In fact, this invention application ignited the revival of QRCode with many other patents being filed after this patent application effective date, introducing new uses for QRCode, AND many more using concealed code. The utilization of QRCode for touchless automation had a tremendous increase during the pandemic.
Response 11: In is unclear how a general allegation that the claims define a patentable invention based on (alleged) “revival of QR Code,” “other patents,” and a “pandemic.” Arguments are best directed to specifically pointing out how the language of the claims patentably distinguishes them from the cited references.

Examiner’s Note

Applicant is reminded that per MPEP § 714 AMENDMENTS, APPLICANT’S ACTION “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).” While incorrect identifiers are shown consistent with the submitted Claim Amendments, identifiers in question are noted with an asterisk (“*”). 

The Examiner additionally notes that while not explicitly cited in this or prior OAs, prior art iPhone/Android Application “Sticky Bits” by Billy CHASEN (circa 2010) is believed to be relevant to the present Application. While the Applicant has been previously (albeit informally) made aware of Sticky Bits, two references are now formally provided on the PTO-892 and can be seen, along with other relevant Sticky Bits material in the following links:
https://exchange.telstra.com.au/are-you-ready-for-sticky-bits/ (included in PTO-892)
https://techcrunch.com/2010/03/08/stickybits-barcodes-message-boards/ (included in PTO-892)
https://www.youtube.com/watch?v=y8M5y7lBVLM (~14:59 to ~38:18)
https://techcrunch.com/2011/12/11/founder-stories-turntable-fms-billy-chasen-on-closing-stickybits-none-of-us-used-the-app/
https://techcrunch.com/2010/09/20/stickybits-object-check-ins/ (included in PTO-892)
It is advised to consider the invention disclosed by Sticky Bits prior to any making any future Claim amendments.

Specification Objections

The amendment filed 6MAR2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Examples of added material which is not supported by the original disclosure is as follows: 
The Examiner first notes that the 6MAR2021 amendment to the present Specification is, in large part, analogous to the previous amendments presented in 17MAR2017, 5DEC2017, 27APR2018, 3MAY2018, 27APR2018, and 27APR2019 amendments and Objected to in the previous OAs. The Applicant is directed to the previous comments presented in the earlier OAs. 
Applicant is required to cancel the new matter including – at least - citation to NFC and direct/directly (as per the 35 U.S.C. § 112 Rejection below) in the reply to this OA.

Claim Rejections under 35 U.S.C. § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 24, 25, 28, and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24 and 28 recite the phrase “directly showing the digital content …” The Examiner is unable to find support in the original disclosure for the phrase. The Examiner further notes that the phrase is ambiguous as to how content is shown “directly” (or, analogously, how content could be shown “indirectly”). See additional Remarks in previous OAs.

Claims 25 and 29 recite (in part): NFC tags. As noted in numerous previous OAs, no recitations/occurrences of NFC tags can be found in the original disclosure. See additional Remarks in previous OAs.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 25 and 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 24, 26 – 28, and 30 - 34 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0182561 to KIM et al. (hereinafter “KIM”) in view of U.S. Patent Publication 2014/0001253 to SMITH. (Claims presented in order of “method” then “apparatus.”)

Regarding Claim 28 (Previously presented)*: KIM discloses a method for facilitating digital content … digital content delivery using a product provider artifact carrying a unique identification (unique identification code. [ABSTRACT] … a user can immediately receive contents of a desired medium using the user's mobile terminal. [¶ 0012] … media be directly associated with contents so that a user can be further highly  “artifact” in the present disclosure, “artifact” is interpreted as a physical embodiment of an identification code (e.g., the identification code printed/formed on a physical medium), comprising:
a method operatively hosted on a mobile device, the mobile device comprising at least one mobile device processor operatively connected to at least one cloud digital content management system via a mobile telecommunication network (A cellular network is an efficient system that can be used to transmit data to a moving terminal.  By way of a base station, a use can transmit a simple text or receive multimedia contents using a mobile terminal. [¶ 0007] … a contents providing environment through which a user can easily access to contents.  Communications between consumers and providers have a conventional mobile client-server relationship in a fundamental packet transmission network. [¶ 0013] … FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a read process is performed on the two-dimensional code.  A request signal is transmitted through a base station (included in a transmission network 20) together with the read code.  A streaming server 30 is provided with a contents database 31 for storing contents corresponding to the two-dimensional code 101, an advertisement database 32 for storing advertisement contents … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10.  Through a display unit of the mobile terminal that has requested transmission of the contents, contents corresponding to the medium 100 are streamed in real-time. [¶ 0033] … FIG. 6 shows the code reader 15 among the configuration of a mobile cellular phone having a digital camera built therein.  The memory 16 of the code reader 15 stores image data 18 inputted through the digital camera 11 and a two-dimensional code reader program 19 for , wherein the at least one mobile device processor is configured to:
reading the unique identification stored by said product provider artifact (The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a read process is performed on the two-dimensional code. [¶ 0033] … A two-dimensional code pattern area 201 is formed on a specific portion of a DVD case 200.  A user obtains image data of the two-dimensional code and reads the image data using the camera on the user's mobile cellular phone 10 to obtain a contents identification code. [¶ 0056]);
obtaining digital content from the at least one cloud digital content management system upon the reading of the unique identification (FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile ;
directly showing the digital content obtained from the at least one cloud digital content management system via the mobile telecommunication network based on the unique identification (FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10 ... Through a display unit of the mobile terminal that has requested transmission of the contents, contents corresponding to the medium 100 are streamed in real-time. [¶ 0033] … If a streaming request for corresponding contents is received from a mobile terminal, the streaming server 30 streams the corresponding contents to the mobile terminal 10 through a transmission network 20 such as a cellular network. [¶ 0035 illustrated in Fig. 3] … Communications between the contents server and the mobile terminal are accomplished through a mobile communication network such as a cellular network or the like, in which the mobile terminal is a mobile station subscriber of a mobile communication network, and the contents server communicates with the mobile terminal via a system of a mobile communication company. [¶ 0053] … The contents are previously stored 

While KIM discloses a customer apparatus for facilitating digital content creation (the user's mobile terminal photographs the two-dimensional code pattern of the medium, processes the captured image, and transmits the identification code to the contents server through a mobile communication network S20. [¶ 0045]) as well as a customer apparatus for facilitating digital content … delivery from a product provider artifact carrying an unique identification (FIG. 2 is an exemplary view schematically showing the configuration of the entire system … The streaming server extracts, from the database 31 and 32, media contents corresponding to an identification code received from the mobile terminal 10 and transmits the media contents to the mobile terminal 10. [¶ 0033] … … If a streaming request for corresponding contents is received from a mobile terminal, the streaming server 30 streams the corresponding contents to the mobile terminal 10 through a transmission network 20 such as a cellular network. [¶ 0035] … A two-dimensional code pattern area 201 is formed on a specific portion of a DVD case 200.  A user obtains image data of the two-dimensional code and reads the image data using the camera on the user's mobile cellular phone 10 to obtain a contents identification code. [¶ 0056])
KIM does not explicitly disclose, or is not relied on to disclose:
a method for facilitating digital content creation … using a product provider artifact carrying a unique identification
creating digital content and associating digital content to a unique identification code

However, in the same field of endeavor, SMITH teaches:
a method for facilitating digital content creation … using a product provider artifact carrying an unique identification (Referring to FIG. 1B, the user 110 may initiate a command, request, data authentication, etc., and the user agent application may generate a resulting QR code 128 on his or her own smartphone device. [¶ 0023] … FIG. 2 illustrates an example symbology interaction between a mobile station and a control system … Referring to FIG. 2, the symbology interaction network 200 may include a user 201 operating a mobile station device 202 with a display 204.  The mobile device may include a code generation application that is capable of receiving input commands and creating corresponding QR codes on the display of the mobile device.. [¶ 0028] … Once the code has been received by the camera 212, the user may be identified by a user databank and an application-specific token may be generated and sent to a central controller device 230. [¶ 0029] … FIG. 3A illustrates an example symbology interaction between a mobile station and a control system according to example embodiments.  Like elements presented in FIG. 2 may be the same as the corresponding elements illustrated in FIG. 3A.  
creating digital content and associating digital content to a unique identification code (Referring to FIG. 1B, the user 110 may initiate a command, request, data authentication, etc., and the user agent application may generate a resulting QR code 128 on his or her own smartphone device. [¶ 0023] … FIG. 3A illustrates an example symbology interaction between a mobile station and a control system according to example embodiments.  Like elements presented in FIG. 2 may be the same as the corresponding elements illustrated in FIG. 3A.  Referring to FIG. 3A, the symbology interaction network 250 may include a user 201 operating a mobile station device 202 with a display 204.  The mobile device 202 may include a code generation application that is capable of receiving input commands and creating corresponding QR codes on the display of the mobile device. [¶ 0031])

 generating a symbology code image that includes the at least one user information parameter and displaying the symbology code on a mobile device display. (SMITH: ¶ 0004).

Regarding Claim 24 (Previously presented)*, the features of Claim 24 are essentially the same as Claim 28 with KIM further disclosing “a customer apparatus” (user's mobile terminal. [¶ 0012]) performing the method of Claim 28 above. Therefore, Claim 24 is rejected on the same grounds and motivation as Claim 28.

Regarding Claim 30 (Previously presented): the combination of KIM and SMITH teaches the method in accordance with claim 28 as discussed above. 
KIM further discloses wherein the mobile device reads the product provider artifact … digital content associated with said unique identification code (unique identification code. [ABSTRACT] … a user can immediately receive contents of a desired medium using the user's mobile terminal. [¶ 0012] … as shown in FIG. 4, an identification code having certain information is attached to the medium 100, and the mobile cellular phone 10 is provided with means for capturing and reading the identification code. [¶ 0039] … The medium has one or more two-dimensional code pattern areas on which such a two-dimensional code pattern is printed.  The two-dimensional code pattern area is manufactured by directly printing the two-dimensional code pattern on the medium. [¶ 0041] … The memory 16 of the code reader 15 stores 
KIM does not explicitly disclose, or is not relied on to disclose wherein the mobile device … enables the creation of digital content associated with a … identification code 
However, in the same field of endeavor, SMITH teaches wherein the mobile device … enables the creation of digital content associated with a … identification code (Referring to FIG. 1B, the user 110 may initiate a command, request, data authentication, etc., and the user agent application may generate a resulting QR code 128 on his or her own smartphone device. [¶ 0023] … FIG. 3A illustrates an example symbology interaction between a mobile station and a control system according to example embodiments.  Like elements presented in FIG. 2 may be the same as the corresponding elements illustrated in FIG. 3A.  Referring to FIG. 3A, the symbology interaction network 250 may include a user 201 operating a mobile station device 202 with a display 204.  The mobile device 202 may include a code generation application that is capable of receiving input commands and creating corresponding QR codes on the display of the mobile device. [¶ 0031])	
Motivation to combine the teaching of KIM with that of SMITH given in Claim 28 above.

Regarding Claim 26 (Previously presented), the features of Claim 26 are essentially the same as Claim 30 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. The Examiner note while Claim 26 has removed the term “code” in amendment (“code” is still recited in analogous Claim 30), it change does not affect the rejection. Therefore, Claim 26 is rejected on the same grounds and motivation as Claim 30.

Regarding Claim 31 (Previously presented): the combination of KIM and SMITH teaches the method in accordance with claim 28. 
KIM further discloses wherein said cloud digital content management system is for processing mobile application transactions over the mobile telecommunication network; for the administration, generation and storage of digital content and unique identification codes associated with a product provider artifact (FIG. 2 is an exemplary view schematically showing the configuration of the entire system according to one embodiment of the present invention.  A two-dimensional code 101 pattern is attached to a medium 100.  The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a read process is performed on the two-dimensional code.  A request signal is transmitted through a base station (included in a transmission network 20) together with the read code.  A streaming server 30 is provided with a contents database 31 for storing contents corresponding to the two-dimensional code 101, an advertisement database 32 for storing advertisement contents, a billing database 33 for processing bills, a log database 34 for storing log data, and the like.  The streaming server extracts, from the database 31 and 32, media 

Regarding Claim 27 (Previously presented), the features of Claim 27 are essentially the same as Claim 31 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. The Examiner note while Claim 27 has removed the term “system” in amendment (“code” is still recited in analogous Claim 31), it change does not affect the rejection. The Examiner further notes while Claim 27 differs from analogous Claim 31 replacing “”data” with “code,” the terms do not affect the rejection. Therefore, Claim 27 is rejected on the same grounds and motivation as Claim 31.

Regarding Claim 33 (Previously presented), the combination of KIM and SMITH teaches the method in accordance with claim 28. 
KIM further discloses wherein the mobile device reads the product provider artifact unique identification and enables the retrieval of digital content associated with said unique identification (A two-dimensional code pattern area 201 is formed on a specific portion of a DVD case 200.  A user obtains image data of the two-dimensional code and reads the image data using the camera on the user's mobile cellular phone 10 to obtain a contents identification code. [¶ 0056])

Regarding Claim 32 (Previously presented), the features of Claim 32 are essentially the same as Claim 33 with the “customer apparatus” of Claim 24 performing 

Regarding Claim 34 (new), the combination of KIM and SMITH teaches the apparatus in accordance with claim 24. 
KIM further discloses wherein the product provider artifact has a memory for storing concealed unique identification (a user obtains image data by capturing a corresponding two-dimensional code pattern area using a digital camera of a mobile terminal, and obtains a unique identification code of a two-dimensional code pattern by reading the image data. [ABSTRACT]. The Examiner notes that under a Broadest Reasonable Interpretation (see e.g., MPEP 2111) claims must be “given their Broadest Reasonable Interpretation (BRI) consistent with the specification” (see e.g., Claim 4 of the original disclosure). Sans an explicit definition to the contrary, memory is interpreted in its ordinary and customary meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as a means of retaining.)

Claims 29 and 25 rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of SMITH and U.S. Patent Publication 2013/0290326 to LEBEDEY. (Claims presented in order of “method” then “apparatus.”)

Regarding Claim 29 (Previously presented)*, the combination of KIM and SMITH teaches the method in accordance with claim 28 as discussed above. 
wherein the at least one mobile device processor is configured for reading visible unique identification such as in QR Code and concealed unique identification codes such as in NFC tags on a product artifact (The two-dimensional code 101 is photographed by a digital camera 11 provided to a mobile terminal 10, and a read process is performed on the two-dimensional code. [¶ 0033])
The combination of KIM and SMITH does not explicitly teach, or is not relied on to teach wherein the at least one mobile device processor is configured to read concealed unique identification codes such as in NFC tags.
However, in the same field of endeavor, LEBEDEY teaches wherein the at least one mobile device processor is configured to read concealed unique identification codes such as in NFC tags (The mobile application is configured to send to and receive data from the server, to read data encoded on the tags, and to enable a user to access, create, select, publish, and manage a static or interactive content on the virtual space database. [¶ 0033] … The server is configured to send data to the mobile application, to receive and store data sent by the mobile application, and to link the tag identification number with a virtual space of the user located in the virtual space database of the server. [¶ 0034] … the tag can be a barcode tag encoded using quick response code (QR code), Aztec code, Data Matrix code, EZ code, High Capacity Color code, Maxi code, PDF417 code, and SPARQ code.  In some embodiments of the present invention, the tag can be a radio frequency identification (RFID) tag or near field communication (NFC) tag. The mobile device of a user can be a cellular telephone, a personal computer, a tablet, a laptop, a personal digital assistant (PDA), or any other suitable mobile device. [¶ 0035])


Regarding Claim 25 (Previously presented)*, the features of Claim 25 are essentially the same as Claim 29 with the “customer apparatus” of Claim 24 performing the method of Claim 28 above. Therefore, Claim 25 is rejected on the same grounds and motivation as Claim 29.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.